



SELECTA BIOSCIENCES, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM


Non-employee members of the board of directors (the “Board”) of Selecta
Biosciences, Inc. (the “Company”) shall receive cash and equity compensation as
set forth in this Non-Employee Director Compensation Program (this “Program”),
as amended by the Board effective June 15, 2018 (the “Effective Date”). The cash
and equity compensation described in this Program shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who is entitled to
receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company. This Program shall remain in effect until it is revised or
rescinded by further action of the Board. This Program may be amended, modified
or terminated by the Board at any time in its sole discretion. The terms and
conditions of this Program shall supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors. No Non-Employee Director shall
have any rights hereunder, except with respect to stock options granted pursuant
to the Program. This Program shall become effective on the Effective Date.
I.    CASH COMPENSATION
A.    Annual Retainers. Each Non-Employee Director shall receive an annual
retainer of $40,000 for service on the Board.
B.     Additional Annual Retainers. In addition, each Non-Employee Director
shall receive the following annual retainers:
1.     Chairperson of the Board or Lead Independent Director. A Non-Employee
Director serving as Chairperson of the Board shall receive an additional annual
retainer of $30,000 for such service, and a Non-Employee Director serving as
Lead Independent Director shall receive an additional annual retainer of $20,000
for such service.
2.     Audit Committee. A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $15,000 for such
service. A Non-Employee Director serving as a member other than the Chairperson
of the Audit Committee shall receive an additional annual retainer of $7,500 for
such service.
3.    Compensation Committee. A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$12,000 for such service. A Non-Employee Director serving as a member other than
the Chairperson of the Compensation Committee shall receive an additional annual
retainer of $6,000 for such service.
4.     Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $8,000 for such service. A
Non-Employee Director








US-DOCS\64706811.4

--------------------------------------------------------------------------------




serving as a member other than the Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $4,000 for
such service.
5.    Science Committee. A Non-Employee Director serving as Chairperson of the
Science Committee shall receive an additional annual retainer of $8,000 for such
service. A Non-Employee Director serving as a member other than the Chairperson
of the Science Committee shall receive an additional annual retainer of $4,000
for such service.
C.    Payment of Retainers. The annual retainers described in Sections I(A) and
I(B) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid in cash by the Company in arrears not later than the fifteenth day
following the end of each calendar quarter. In the event a Non-Employee Director
does not serve as a Non-Employee Director, or in the applicable positions
described in Section I(B), for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such position, as
applicable.


II.    EQUITY COMPENSATION
Non-Employee Directors shall be granted the equity awards described below. The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Company’s 2016 Incentive Award Plan or any other
applicable Company equity incentive plan then-maintained by the Company (the
“Equity Plan”) and shall be granted subject to award agreements, including
attached exhibits, in substantially the form previously approved by the Board.
All applicable terms of the Equity Plan apply to this Program as if fully set
forth herein, and all grants of stock options hereby are subject in all respects
to the terms of the Equity Plan and the applicable award agreement. For the
avoidance of doubt, the share numbers in Sections II(A) and II(B) shall be
subject to adjustment as provided in the Equity Plan, including without
limitation with respect to any stock dividend, stock split, reverse stock split
or other similar event affecting the Company’s common stock that is effected
prior to the Effective Date.
A.    Initial Awards. Each Non-Employee Director who is initially elected or
appointed to the Board after the Effective Date shall receive an option to
purchase 20,000 shares of the Company’s common stock on the date of such initial
election or appointment. The awards described in this Section II(A) shall be
referred to as “Initial Awards.” No Non-Employee Director shall be granted more
than one Initial Award.
B.    Subsequent Awards. A Non-Employee Director who (i) has been serving as a
Non-Employee Director on the Board for at least six months as of the date of any
annual meeting of the Company’s stockholders after the Effective Date and (ii)
will continue to serve as a Non-Employee Director immediately following such
meeting, shall be automatically granted an option to purchase 10,000 shares of
the Company’s common stock on the date of such annual meeting, provided, however
that if such Non-Employee Director will serve as Chairperson of the Board as of
immediately following the date of such annual meeting, such Non-Employee
Director shall receive an option to purchase 15,404 shares of the Company’s
common stock on the date of such annual meeting. The awards described in this
Section II(B) shall be referred to as “Subsequent Awards.” For the avoidance of
doubt, a Non-Employee Director elected for the first time to the




US-DOCS\64706811.4

--------------------------------------------------------------------------------




Board at an annual meeting of the Company’s stockholders shall only receive an
Initial Award in connection with such election, and shall not receive any
Subsequent Award on the date of such meeting as well.
        
C.    Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section II(A) above, but to the extent that they are otherwise
entitled, will receive, after termination from employment with the Company and
any parent or subsidiary of the Company, Subsequent Awards as described in
Section II(B) above.
E.    Terms of Awards Granted to Non-Employee Directors
1.     Exercise Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted.
2.    Vesting. Each Initial Award shall vest and become exercisable in
thirty-six (36) substantially equal monthly installments following the date of
grant, such that the Initial Award shall be fully vested on the third
anniversary of the date of grant, subject to the Non-Employee Director
continuing in service as a Non-Employee Director through each such vesting date.
Each Subsequent Award shall vest and become exercisable on the earlier of the
first anniversary of the date of grant or the day immediately prior to the date
of the next annual meeting of the Company’s stockholders occurring after the
date of grant, in either case subject to the Non-Employee Director continuing in
service on the Board as a Non-Employee Director through each such vesting date.
Unless the Board otherwise determines, any portion of an Initial Award or
Subsequent Award which is unvested or unexercisable at the time of a
Non-Employee Director’s termination of service on the Board as a Non-Employee
Director shall be immediately forfeited upon such termination of service and
shall not thereafter become vested and exercisable. All of a Non-Employee
Director’s Initial Awards and Subsequent Awards shall vest in full immediately
prior to the occurrence of a Change in Control (as defined in the Equity Plan),
to the extent outstanding at such time.
3.    Term. The maximum term of each stock option granted to a Non-Employee
Director hereunder shall be ten (10) years from the date the option is granted.
III.    COMPENSATION LIMITS
Notwithstanding anything to the contrary in this Program, all compensation
payable under this Program will be subject to any limits on the maximum amount
of Non-Employee Director compensation set forth in the Equity Plan, as in effect
from time to time.
* * * * *




US-DOCS\64706811.4